DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 9, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindgren, et al. (“Lindgren”) (U.S. Pub. 2019/0001019).
Regarding claim 1, Lindgren discloses an aerosol spray device (10) comprising: a container including first (1) and second (2) fluid reservoirs disposed therein that are divided from one another; said first fluid reservoir holding a first mixture including a first aerosol propellant (para. [0068]: “blowing agent”) and a first part (para. [0010]) of a silicone based topical skin adhesive (para. [0008]) that is dissolved (para. [0072]: blowing agent is soluble in the first and/or second component) in said first aerosol propellant; said second fluid reservoir holding a second mixture including a second aerosol propellant (para. [0068]: “blowing agent”) and a second part (para. [0011]) of said silicone based topical skin adhesive that is dissolved (para. [0072]: blowing agent is soluble in the first and/or second component) in said second aerosol propellant; an aerosol spray dispensing system (6, 7) connected with said container that is configured to combine (para. [0101]: “mixing nozzle 6”) said first and second mixtures to form said silicone based topical skin adhesive and dispense said silicone based topical skin adhesive from said container as an aerosol spray.
Regarding claim 2, Lindgren discloses that the first mixture comprises a catalyst (para. [00123]) adapted to precipitate a chemical reaction between said first and second parts of said silicone based topical skin adhesive.
Regarding claims 3 and 14, Lindgren discloses that the catalyst comprises a platinum tetramethyldivinyl disiloxane diethyl maleate complex (para. [0028]:“the at least one hydrosilylation catalyst further comprises a solvent comprising a vinyl-terminated polydimethyl siloxane, divinyl tetramethyl disiloxane and/or a methyl vinyl cyclosiloxane.”)
Regarding claim 5, Lindgren discloses that the first and second mixtures, both of which include a aerosol propellant (para. [0068]: “blowing agent”), include silica particles. (para. [0045])
Regarding claims 8 and 12, Lindgren discloses that the first and second aerosol propellants comprise low boiling point hydrocarbon compounds. (para. [0042])
Regarding claims 9 and 13, Lindgren discloses that the low boiling point hydrocarbon compounds (para. [0042]) are selected from the group consisting of propane, butane, isobutane, isobutene, isopentane, dimethylether or mixtures thereof.) (para. [0043])
Regarding claim 11, Lindgren discloses an aerosol spray device (10) comprising: a container including first (1) and second (2) fluid reservoirs disposed therein that are isolated from one another; said first fluid reservoir holding a first mixture including a first aerosol propellant (para. [0068]: “blowing agent”), a first part (para. [0010]) of a silicone based topical skin adhesive that is dissolved in said first aerosol propellant (para. [0072]: blowing agent is soluble in the first and/or second component),3Attorney Docket No.: ETH6069USNP1 (PATENT) and first silica particles (para. [0045]) homogeneously dispersed in said first aerosol propellant; said second fluid reservoir holding a second aerosol propellant, a second part of said silicone based topical skin adhesive that is dissolved in said second aerosol propellant (para. [0072]: blowing agent is soluble in the first and/or second component), and second silica particles (para. [0045]) homogeneously dispersed in said second aerosol propellant; an aerosol spray dispensing system (6, 7) connected with said container that is configured to combine (para. [0101]: “mixing nozzle 6”) said first and second mixtures for forming said silicone based topical skin adhesive and dispensing said silicone based topical skin adhesive from said container as an aerosol spray.
Regarding claim 20, Lindgren discloses an aerosol spray device (10) comprising: a container including first (1) and second (2) fluid reservoirs disposed therein that are divided from one another; said first fluid reservoir holding a first mixture including and a first part (para. [0010]) of a silicone based topical skin adhesive (para. [0008]); said second fluid reservoir holding a second mixture including a second part (para. [0011]) of said silicone based topical skin adhesive; an aerosol spray dispensing system (6, 7) connected with said container that is configured to combine (para. [0101]: “mixing nozzle 6”) said first and second mixtures to form said silicone based topical skin adhesive and dispense said silicone based topical skin adhesive from said container as an aerosol spray.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren as applied to claims 1 and 11, respectively, above, and further in view of Yerby, et al. (“Yerby”) (U.S. Pat. 7,267,248).
Regarding claims 10 and 19, Lindgren discloses a first and second part of a silicone based topical skin adhesive dispensed from an aerosol spray device with a dispensing nozzle, but is silent in regards to a dip tube, valve and static mixer.
Yerby teaches an aerosol spray device (Fig. 1) with a container (22) including first (40) and second (30) fluid reservoirs disposed therein that are divided from one another; said first fluid reservoir holding a first mixture including a first aerosol propellant; said second fluid reservoir holding a second mixture including a second aerosol propellant;
a dispensing nozzle (16) connected to an upper end of the container for dispensing an aerosol spray;
a dip tube disposed (72) inside the container having an upper end in fluid communication with the dispensing nozzle and a lower end having a first opening (82) in fluid communication with the first fluid reservoir and a second opening (81) in fluid communication with the second reservoir;
a fluid control valve (14) located inside the container between the dip tube and the dispending nozzle including a static mixer (col. 8, lines 39-42) between the dip tube and the nozzle for combining the first and second mixtures together.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Yerby’s aerosol dispenser to simultaneous flow and mixing (col. 8, lines 41-42) of the first and second parts of the silicone based topical skin adhesive and the first and second parts of propellant to form said silicone based topical skin adhesive and dispense said silicone based topical skin adhesive from said container as an aerosol spray.
Allowable Subject Matter
Claims 4, 6, 7, 15-18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 15 requires that both the first part and the second part of the silicone based topical skin adhesive comprises a vinyl-terminated polydimethylsiloxane polymer.  Lindgren discloses that the second part comprises such a polymer (para. [0125]) but does not specify that both the first and second parts comprise such a polymer and it would not have been obvious to modify Lindgren without improper hindsight analysis.
Claims 6, 17, 18 require that the said second mixture further comprises a chain extender mixed with said second part.  Lindgren is silent in regards to a chain extender and it would not have been obvious to modify Lindgren without improper hindsight analysis.   Claim 7 depends from claim 6.
Claims 16 and 21-23 require silica fume particles.  Although Lindgren discloses silica particles, Lindgren is silent in regards to silica fume particles and it would not have been obvious to modify Lindgren’s components without improper hindsight analysis. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4 January 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        05/05/2022